Citation Nr: 1451492	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-14 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an extension of a total disability rating for convalescence following surgery of service-connected intervertebral disc syndrome, degeneration at L4-S1, herniation at L5-S1, beyond November 30, 2010.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from April 1977 to January 1983 and from February 1987 to June 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which granted a temporary total evaluation because of treatment for a service-connected condition requiring convalescence from June 9, 2010 through July 31, 2010.  A 40 percent evaluation was assigned for intervertebral disc syndrome, degeneration at L4-S1, herniation at L5-S1, with mild left lower extremity radiculopathy from August 1, 2010.  Subsequently, in an April 2012 rating decision, the RO extended the temporary total evaluation assigned for surgical convalescence through November 30, 2010.  The 40 percent rating was assigned December 1, 2010.  

Although the Veteran filed a timely notice of disagreement with a June 2011 rating decision denying a rating in excess of 40 percent for intervertebral disc syndrome, degeneration at L4-S1, herniation at L5-S1, and mild left lower extremity radiculopathy, and a statement of the case was issued in August 2012 (on the issues of entitlement to an increased rating for the intervertebral disc syndrome, degeneration at L4-S1, herniation at L5-S1; entitlement to an increased rating for left leg radiculopathy; and entitlement to an increased rating for right leg radiculopathy), the Veteran did not file a timely substantive appeal with these issues addressed in the August 2012 statement of the case.  As such, they are not currently before the Board.

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge in January 2013.  Despite being properly notified of the hearing, the Veteran did not appear for the hearing.  He has not requested that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  



FINDING OF FACT

The competent medical evidence shows that the Veteran's back surgery necessitated convalescence consisting of doctor-mandated excuse from work through January 30, 2011.


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability evaluation under 38 C.F.R. § 4.30 through January 30, 2011, based on a need for convalescence following back surgery have been met.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) , when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The Veteran filed a notice of disagreement with the end date assigned for the award -essentially requesting an extension of the temporary total rating.  This represents a downstream issue, and additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3); see Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal triggers VA's obligation to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  38 U.S.C.A. §§ 5104, 7105.  This was fulfilled when the statement of the case was issued in April 2012.

Duty to Assist

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a further duty to obtain. 

In addition, the Veteran was afforded VA examinations in August 2010 and May 2012, and an addendum opinion was obtained in August 2012 with respect to his claim.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate.  The examiners both conducted an examination, and the examination reports provide the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Consequently, the Board finds that the VA examinations are adequate.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as to the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, 38 C.F.R. § 4.30 provides for temporary total disability ratings during convalescence.

A total rating will be granted following hospital discharge, effective from the date of hospital admission and continuing for a period of one, two or three months from the first day of the month following such hospital discharge if the hospital treatment of the service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  This rating will be assigned without regard to other provisions of the rating schedule.  Extensions beyond the initial three months may be made for a maximum of one year.  38 C.F.R. § 4.30(b) (2).

A temporary total convalescence rating contemplates only a temporary period of time required by a veteran to recover from the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, any chronic residual disability after surgery is rated under the schedular criteria for the disability, and not rated under 38 C.F.R. § 4.30. 

Notations in the medical record as to a veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 1998); Seals v. Brown, 8 Vet. App. 291, 296-97 (1995).  The Court of Appeals for Veterans Claims (Court) has defined convalescence as the stage of recovery following an attack of disease, a surgical operation, or an injury.  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003).)  The Court also defined recovery as the act of regaining or returning toward a normal or healthy state.  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986).)  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

In this case, the Veteran underwent transforaminal lumbar interbody fusion surgery at L4-L5 and L5-S1 on June 9, 2010.  He was discharged with instructions to wear a lumbar brace when out of bed.  He was instructed not to do any pulling, pushing or lifting objects over 10 pounds for one month.  Walking was encouraged.

An April 2010 letter from the VA Chief of Neurosurgery Service at the VA Medical Center (VAMC) in San Francisco states that the Veteran will not be able to do any type of work after his back surgery until approximately January 31, 2011.  

An August 2010 VA treatment record (found in the Virtual VA claims file) notes that the Veteran was seen for a post-operative check.  He indicated that he has had some relief from the pain and increased sensation.  He was noted to be still ambulating with a seated walker.  The incision site looked great with no erythema, exudate, or hematoma.  

An August 2010 VA examination report reflects that the Veteran still has significant low back pain.  It was noted that the Veteran's usual occupation is leather artist.  It was also noted that he was not retired but that he was currently unemployed.  The examiner indicated that the reasons given for unemployment were that the Veteran could not lift more than five pounds due to his low back, and that his narcotic pain medication makes him groggy and impairs concentration.  

A September 2010 VA addendum (found in the Virtual VA claims file) notes that the Veteran was a no show for a video teleconference with his VA health care provider in San Francisco.  

A November 4, 2010 VA treatment record (found in the Virtual VA claims file) notes that the Veteran denied any new weakness.  He reported that the severity of his back pain is 8/10 on a daily basis.  It was noted that the Veteran was ambulating slowly with a cane.  Weaning off the brace was discussed and it was noted that the Veteran takes short breaks from wearing the brace.  

An April 2012 Decision Review Officer (DRO) Informal Conference Report states that the Veteran confirmed that if his temporary total rating based upon surgical convalescence were extended through January 2011, his appeal would be satisfied.

Based upon a thorough review of the claims file, and in giving the Veteran the benefit of the doubt, the Board grants an extension of the temporary total evaluation based upon the need for surgical convalescence following the Veteran's back surgery through January 30, 2011.  

The Board recognizes that beyond November 30, 2010, the evidence does not establish severe post-operative residuals such as incompletely healed surgical wounds, stumps or recent amputations, therapeutic immobilization of one major joint, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair.  For example, the Veteran's surgical wounds are well healed and there is no indication of home confinement or need for a wheelchair.  Additionally, as of November 2010 the Veteran was informed that he should wean himself off the back brace.  As such, treatment for the service-connected disability did not result in immobilization by cast of one major joint or more.  

However, based upon the entire evidentiary record, the Board finds that the evidence is at least in relative equipoise as to whether an extension of the Veteran's total disability rating for convalescence should be extended through January 30, 2011.  The Board has particularly relied on the April 2010 letter from the San Francisco VAMC's Chief of Neurosurgery Service, which states that the Veteran will not be able to do any type of work until approximately January 31, 2011, as well as the nature of the Veteran's usual employment as a leather artist, which presumably requires physical labor.  The medical evidence subsequent to the surgery does not specifically state that the Veteran was able to work earlier than January 31, 2011, or that the Veteran recovered from his back surgery quicker or any differently than stated in the April 2010 VA Chief Neurosurgeon's letter.  As indicated above, the Veteran was noted to only be ambulating slowly with a cane in November 2010 and was only beginning to wean himself off the back brace at that time.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that the criteria for an extension of the total disability rating for convalescence under 38 C.F.R. § 4.30 through January 30, 2011 are met.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102 .


ORDER

Entitlement to extension of a total disability rating for convalescence following surgery for service-connected intervertebral disc syndrome, degeneration at L4-S1, herniation at L5-S1, through January 30, 2011 is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


